Hallows, J.
(dissenting). I cannot agree that jurisdiction of this action is sustained by sec. 100.24 or by sec. 280.02, Stats. Under sec. 100.24 (3) it is provided that a foreign corporation which violates any order issued under *640sec. 100.20 shall, upon proof thereof in any court of competent jurisdiction, have its license or authority to do business in this state canceled. Sub. (4) allows the attorney general to bring an action in the name of the state for such violation. The question for interpretation is the meaning of “any order issued under sec. 100.20.” There are two types of orders referred to in that section. General orders by which are meant broadly applicable regulations, such as secs. Ag 112.01 and Ag 112.03, 1 Wis. Adm. Code, and special orders. General orders are antiquated by sec. 227.01 (3), Stats., to a rule or regulation, standard or statement of policy. Special orders are those that are issued by the department of agriculture after a hearing and which .constitute a cease-and-desist order in enjoining a particular defendant from a method of competition considered by the department as being unfair. Sec. 100.24, Stats., under our rule, has not been used previously and is unconstrued.
It does not seem to me that the legislature intended that the business life of a corporation could be terminated and such a corporation be ousted of all business of every kind and character in this state by a suit before the administrative agency has passed upon and determined the facts to be in violation of a general order or rule which it has promulgated under the authority of this statute. Such a construction results in a complete voidance of the administrative procedure devised by the legislature and frustrates the administrative process. We do not overlook the fact that to oust a corporation from business of every kind and character in this state might prevent the defendant from engaging in interstate commerce and would raise the serious question of whether the action would violate the commerce clause of the United States constitution.
When sec. 100.20 (4), Stats., was enacted, the attorney general took the position that its enactment was necessary as an incipient step in the direction of full-fledged antitrust *641suit for a violation prohibited by ch. 133, Stats. Since under the majority opinion this suit can be maintained, there will be little occasion for the attorney general for using the administrative procedure of sec. 100.20 (4). Special orders and cease-and-desist orders of the department of agriculture may well fall into disuse.
The reasonable construction of sec. 100.24, Stats., is that the administrative process should be fully utilized, and if there is a violation of a special order made by the administrative agency, then sec. 100.24 may be used. I do not believe the legislature intended any such short cut as the attorney general attempts to use in this case.
An injunction under sec. 280.02, Stats., is to be used in enjoining a public nuisance. That section gives to the attorney general upon his own information the authority to commence a suit to enjoin a public nuisance in the name of the state. The section does not define what is a public nuisance or specifically that any business methods of competition or trade practices constitute a public nuisance or may be enjoined. There is statutory authority in sec. 100.20 (3), for enjoining any person from employing any method of competition in business or trade practices which is determined by the department to be unfair, but no such determination has yet been made in this case.
The basis of enjoining a public nuisance in the absence of express statutory authority must be found in the traditional jurisdiction of equity. Beside the fact there is an adequate remedy at law under the administrative process, the complaint does not allege acts which constitute a public nuisance. The complaint is grounded on the proposition that repeated violations of any statute or regulation necessarily constitute a public nuisance. The majority relies on State ex rel. Abbott v. House of Vision (1951), 259 Wis. 87, 92, 47 N. W. (2d) 321. In that case, by a divided court, the majority used broad language that “acts repeat*642edly performed . . . which do violate a statute whether or not they might be lawful to other and different circumstances,” constitute a public nuisance, but this language was used in relation to a statute relating to public health and the place of violation of which could be particularly offensive to the surrounding community. The court relied on State ex rel. Attorney General v. Thekan (1924), 184 Wis. 42, 198 N. W. 729, and State ex rel. Cowie v. La Crosse Theaters Co. (1939), 232 Wis. 153, 286 N. W. 707. Thekan involved a public nuisance in operating premises where intoxicants were manufactured and sold in violation of the United States constitution and the Wisconsin statutes. The latter, besides prohibiting such conduct, also designated the place a public nuisance. Cowie involved “bank nights” at a theater which was prohibited as a lottery. In both cases, the court found a public nuisance, not because of a violation of the law, but that a repeated violation of the criminal statutes was, in fact, a public nuisance. Both these cases and the House of Vision Case are sustained on the traditional jurisdiction of equity and on the judicial concept that a public nuisance either interferes with the use of land or of a public place or the activities constitute an interference with the interest of public health, public safety, or public morals of the community. On this traditional ground, there are many cases involving violations of liquor laws, gambling laws, construction of dangerous commercial or industrial buildings in certain locations, and interference with fishing and navigation. Many of these areas of activities relating to public health, morals, and safety are characterized as public nuisances by statute, but the facts in this complaint are not. The traditional scope of public nuisance was well stated by Professor Warren A. Seavey in 65 Harvard Law Review, 984. See also Prosser, Law of Torts (2d ed.), pp. 401-403, sec. 71.
*643The theory of the complaint departs from the accepted concept of public nuisance and the majority of the court now enlarges the concept of public nuisance to include violations of a regulation of an administrative agency which have no relation to public health, safety, or morals. There is no justification for such extension.